Citation Nr: 1732181	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-31 624	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for dermatitis herpetiformis, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy (originally claimed as fibromyalgia), to include as due to exposure to herbicides.

3.  Entitlement to service connection for ventricular tachycardia, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1963 to February 1967, from November 1968 to November 1970, and from February 1973 to December 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal of May 2009 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Correspondence from the Veteran's received in August 2013 requested that his claim of service connection for "fibromyalgia" be recharacterized as seeking service connection for "Peripheral Neuropathy".  The August 2013 rating decision and subsequent adjudications have acknowledged/accommodated that request.  In January 2016, a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is associated with the record.  In May 2016 these matters were remanded for further development.  

[In May 2016 the Veteran appointed "Virginia Department of Veterans Services" as his representative.  In May 2017 he submitted a new VA Form 21-22 appointing "VFW" as his representative.] 

The issues of service connection for peripheral neuropathy and ventricular tachycardia, are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is shown to have served in Vietnam during the Vietnam Era.  

2.  A chronic skin disability was not manifested in service or for many years thereafter; the Veteran's diagnosed dermatitis/dermatitis herpetiformis is not a disease listed in 38 C.F.R. § 3.309(e); and the preponderance of the evidence is against a finding that his currently diagnosed dermatitis/dermatitis herpetiformis is etiologically related to his service, to include as due to exposure to Agent Orange.


CONCLUSION OF LAW

Service connection for dermatitis/dermatitis herpetiformis is not warranted.  38 U.S.C.A. §§ 5107, 1110, 1116, 1131 (West 2014); 38 C.F.R. §§  3.303, 3.307, 3.309(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify with respect to the underlying service connection claim was satisfied by correspondence in May 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2016); see also Scott v. McDonald, 789 F.3d 1375  (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the January 2016 hearing, the undersigned identified the issue on appeal, explained the evidence needed to establish service connection for immune deficiency dermatitis herpetiformis, and identified further evidence that could help substantiate the claim.  The matter was thereafter remanded for evidentiary development.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant. 


The Veteran's service treatment records (STRs) and pertinent postservice medical records identified have been secured.  The RO arranged for VA examinations in February 2015 and (pursuant to the Board's May 2016 remand) in June 2016 (with September 2016 addendum).  There has been substantial compliance with the Board's remand instructions.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

To substantiate a claim of service connection, there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Certain chronic diseases (listed in 38 C.F.R. § 3.309(e)) may be service connected on a presumptive basis as due to exposure to herbicides if manifested in a Veteran who served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Dermatitis herpetiformis is not a disease listed in 38 C.F.R. § 3.309(e). 

A disease first diagnosed after discharge from service may be service connected if all the evidence, including that pertinent to service establishes that it was incurred in service.  38 C.F.R. § 3.303 (d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

The Veteran claims that his currently diagnosed dermatitis herpetiformis is due to his exposure to herbicides in service.  

VA has acknowledged that the veteran served in Vietnam during the Vietnam Era.  See April 2013 Memorandum.  

An April 1977 STR notes "itchy skin".   The STRs are otherwise silent for skin complaints.  On December 1980 service separation examination, the Veteran's skin was normal on clinical evaluation, and in an associated report of medical history, he denied having a history of skin disease.  


VA and private treatment records show the veteran has been assigned a diagnosis of dermatitis herpetiformis since 2007. 

On January 2015 VA examination, the Veteran reported that he had the onset of skin disability symptoms in June 1967 (which would have been during a period, from February 1967 to November 1968, when he was not on active duty).  He reported pimples on his legs and episodic breakouts of rashes and sores that had worsened; Dapsone was prescribed.  On physical examination, there were no scars or benign or malignant neoplasms.  The examiner noted there was no evidence of chloracne.  A Papulara rash on the Veteran's arms, legs, chest, and back consistent with dermatitis herpetiformis was noted; the examiner did not opine regarding the etiology of the skin disability.

At the January 2016 hearing, the Veteran testified that during service in Vietnam he had a skin disability in service, but did not seek treatment.  He reported that his current skin disability was diagnosed approximately 10 to 12 years prior (to the hearing) and that he took Dapsone for pain. 

On June 2016 VA examination, the Veteran reported that he had a skin rash during service in the 1970's (which was not diagnosed), and received treatment for the rash (which appeared on his legs, arms and abdomen).  He related that he was biopsied at a private facility in 2007 and received a diagnosis of dermatitis herpetiformis.  Dapsone (for use daily) was prescribed.  The examiner noted that a 1977 STR noted a nonspecific dermatitis described as an "itchy rash" that was observed, treated, and resolved.  On physical examination it was noted that there was no head, face, or neck scarring and there were no benign or malignant skin neoplasms.  The examiner noted that the dermatitis herpetiformis was controlled with medication, and that no typical lesions corresponding to the diagnosis were seen.  Regarding nonspecific dermatitis, multiple small papulofollicular lesions were scattered on the extremities and abdomen.  The examiner opined that the Veteran's dermatitis herpetiformis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He explained that dermatitis herpetiformis is a skin manifestation of celiac disease. Pruritic papular eruptions or blisters may, most often on the forearms near the elbows as well as on the knees and buttocks.  He noted that dermatitis herpetiformis was diagnosed in 2007, and that the "itchy rash" (in service) was noted in an April 1977 STR, with no record of recurrence in the STRs and no pathological or clinical reference to the condition in the years that followed.  He opined that therefore, based on evidence available, the "itchy rash" (in service) did not appear to be an initial manifestation of dermatitis herpetiformis.  The examiner noted that the [only] skin condition associated with exposure to Agent Orange was chloracne.  He did not find any correlations or evidence relating the Veteran's skin findings to his alleged exposure to other chemicals in service.  The examiner opined nonspecific dermatitis (in service) was less likely as not a chronic disease incurred in service.  He noted that the Veteran report of onset of a skin disability in the 1970's that has continued since, but observed that private and VA treatment records do not support such continuity.  A September 2016 addendum addressed whether or not the Veteran's service in Vietnam and presumed exposure to Agent Orange would change the opinion offered on June 2016 VA examination.  The examiner noted that the Veteran's service in Vietnam did not change the medical opinion because such service did not alter the facts, or absence thereof, upon which the opinion was rendered. 

At the outset, it is noteworthy that the Veteran's diagnosed dermatitis herpetiformis (for which service connection is sought) is not a disease listed in 38 C.F.R. § 3.309(e), and therefore the presumptive provisions under 38 U.S.C.A. § 1116 do not apply.  The only skin disability currently recognized as associated with exposure to Agent Orange is chloracne (See 38 C.F.R. § 3.309).  On January 2015 VA examination, the examiner specifically indicated that the Veteran does not have chloracne.  

It is not in dispute that the Veteran has a skin disability diagnosed (first in 2007) as dermatitis herpetiformis.  His STRs note an April 1977 complaint of itchy rash, but are otherwise silent for complaints, treatment, findings, or diagnosis of a skin disorder.  In a report of medical history on service separation, he denied a history of skin diseases.  Such evidence tends to show (and a VA examiner has opined, with explanation) that the skin problem in service (which the examiner characterized as nonspecific dermatitis) was an acute one that resolved, and that a chronic skin disorder was not manifested in service.  While the Veteran is competent to report that he developed and was treated for a skin irritation during his service in April 1977, his allegation that such problem has persisted since then is inconsistent with contemporaneous clinical data (the normal service separation skin examination and denial of a history of skin disease at the time).  The lengthy (some 30 year) postservice interval before the initial postservice documentation of skin problems is, of itself, probative evidence against his claim.  Accordingly, service connection for a skin disability on that basis that such disability became manifest in service and has persisted is not warranted. 

Whether (in the absence of credible evidence of onset of a skin disability in service and continuity since, as here) the Veteran's skin disability may be related to his service either as due to environmental exposures therein, or as related to his skin complaints in service is a medical question beyond the scope of common knowledge, and incapable of resolution by lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only competent (medical) evidence in the record that addresses that question is in the June 2016 VA examiner's opinion (with September 2016 addendum) to the effect that the Veteran's dermatitis herpetiformis is less likely than not related to the skin complaint noted in service or due to exposures to environmental hazards in service.  The opinion reflects familiarity with the entire record and cites to supporting factual data, i.e., the lengthy postservice intervening period before the current diagnosis, and identifies a more likely etiology, celiac disease, for the skin disability.  The Board finds the June 2016 VA examiner's opinion with September 2016 addendum probative evidence in this matter.  Because there is no competent evidence to the contrary, the Board finds the opinion and addendum persuasive. 

The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his theories that his skin disability is related his service, to include as due to exposure to herbicide (or other environmental hazards) or related to his skin complaint noted therein.  Consequently, his opinion in this matter is not competent evidence.  See Jandreau, 492 F.3d 1372, 1377. 


In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for dermatitis herpetiformis; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal in this matter must be denied.


ORDER

Service connection for a skin dermatitis herpetiformis is denied. 


REMAND

On January 2015 VA examination scheduled in connection with the claim of service connection for ventricular tachycardia, the examiner determined that there was no current pathology to render a diagnosis for ventricular tachycardia.  However, private treatment records note exercise induced non-sustained ventricular tachycardia.  Discussion at the January 2016 hearing before the Board touched upon the importance of establishing that the Veteran has an underlying heart disability resulting in ventricular tachycardia.  In a March 2016 submitted written statement forwarded by his representative to VA, he stated: "I have made several doctors' visits to add additional material need[ed] to substantiate[] my appeal and had my cardiologist and an Aorta valve test done yesterday and will fax you the information as soon as I can get it from the doctors."  Such evidence was sought by the AOJ but has not yet been received; it appears to be pertinent to the claim of service connection for ventricular tachycardia.  VA's duty to assist includes making reasonable attempts to secure and obtain private medical records.  See 38 C.F.R. § 3.159(c)(1).

Furthermore, in a March 2017 statement, the Veteran reported that he believed his ventricular tachycardia was caused or aggravated by his service-connected PTSD and/or hypertension.  If the Veteran is found to have a cardiac disability underlying his ventricular tachycardia, and the record does not include an opinion that addresses his stated theory of entitlement, a medical opinion that does address his secondary service connection theory of entitlement would be necessary.   

On June 2016 VA peripheral nerves examination, the examiner opined that the Veteran's peripheral neuropathy less likely than not incurred in service.  The examiner acknowledged the link between Agent Orange and early onset polyneuropathy but did not specifically indicate whether or not the Veteran's peripheral neuropathy was of an early onset type.  [The examiner did note that the peripheral neuropathy might be secondary to Dapsone (prescribed medication for the dermatitis herpetiformis for which service connection is denied herein)]  He indicated that he could not provide a nexus opinion without resort to speculation and "could not rule in or rule out" a possible link between Agent Orange and the Veteran's peripheral neuropathy.  Therefore, the opinion is inadequate for rating purposes, and an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should make findings for the record regarding whether or not the Veteran was exposed to DDT and asbestos in service.  

2.  The AOJ should again ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for heart disability.  In particular, he should be asked to identify the provider of the cardiology evaluation he reports in March 2016 correspondence (including regarding aortic valve testing) and to submit clinical records of the evaluations and treatment (to specifically include from the provider mentioned in the March 2016 correspondence) or submit authorizations for VA to secure complete records from all private providers identified (i.e., any such records not already associated with the record).  The AOJ should secure complete records from all providers identified.
3.  If the development requested above leaves unresolved whether or not the Veteran has a cardiac disability manifested by ventricular tachycardia or establishes that he does have such disability but does not adequately address whether it was caused or aggravated by his service-connected PTSD and/or hypertension, the AOJ should arrange for a heart disease examination of the Veteran to determine whether or not he has a disability manifested by ventricular tachycardia, and if so whether or not such disability was caused or aggravated by his PTSD and/or hypertension.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Does the Veteran have a chronic disability manifested by ventricular tachycardia?  If so, identify the disability by diagnosis.  [The rationale for the opinion must include comment on the private records showing exercise -induced tachycardia.]

(b) If a disability manifested by tachycardia is diagnosed, please opine further whether it is at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected PTSD and/or hypertension.

The examiner must include rationale with all opinions.

4.  The AOJ should forward the Veteran's record to the June 2016 VA peripheral nerves examiner for re-review and an addendum medical advisory opinion.  [If that provider is unavailable, the record should be forwarded to another appropriate physician for review and the opinion sought. If another examination is needed for the opinion sought, such should be arranged.]  Based on review of the record (and examination of the Veteran, if needed), the consulting provider should provide responses to the following:

(a) Please identify the nature of the Veteran's peripheral nerve disability; specifically is it an early-onset type peripheral neuropathy?

(b) If the response to (a) is no, please identify the likely etiology for the peripheral neuropathy.  Specifically, is it at least as likely as not (a 50% or better probability) that it was incurred in service, to include as due to exposure to Agent Orange/herbicides or any exposure to other chemicals and materials such as DDT and asbestos therein (acknowledged by the AOJ)?  If not, please identify the etiology considered more likely. 

In responding to the above, please specifically consider and address the Veteran's lay statements concerning his exposures in service and his postservice symptom history.  

The consulting provider should include rationale with all opinions.

5.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


